Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 6/15/2022.  
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shulda (US 4,913,815).
Regarding claim 18, Shulda teaches a water treatment apparatus having a housing having an interior volume and a first open end, an insert, the insert comprising a core (20), a first membrane/bag coupled to the core that includes one or more perforations/holes (34), a second membrane (36) having perforations/holes coupled to the core spaced a distance from the first membrane, and a filtering media positioned within the interior volume located between the first and second membranes (Fig. 1 and C3/L45-C5/L8).
It is noted that the Shulda apparatus is capable of performing the functional language claimed as Fig. 1 shows the insert being in a first position and support 18, the first and second membranes, and core can all be removed from the housing/interior volume thereby providing access as claimed. 
Regarding claim 20, as seen in Fig. 1, Shulda teaches a membranes forming a basket that is concave in shape. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulda (US 4,913,815) as applied to claim 18 above, and further in view of Pehar et al. (US 2018/0273398).
Regarding claim 19, Shulda teaches a flange but fails to teach the flange being configured to slide along an interior wall. Pehar teaches a similar basket for filtration media that is provided with a flange (31) that is configured to slide along an interior wall of a housing thereby engaging with the housing in a secure manner (Figs. 4E and 5A). As such, one skilled in the art would have found it obvious to modify the flange and connection means for the basket and housing in Shulda to be similar to the basket and housing in Pehar thereby providing a secure placement of the basket within the housing while also providing the desired seal between the housing and basket as it is a known sealing connection with a flange for a basket holding filtering media with a housing. 

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive as directed to claim 18. The above rejection has been modified to address how Shulda reads on the added functional language. 

Allowable Subject Matter
Claims 1-8, 11-13, 15-17, and 21 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777